DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/05/2022 that the Terminal Disclaimer filed would overcome the Double Patenting Rejection. The Double Patenting Rejection has been withdrawn. 
The applicant further argues that new amendments with respect to the first barb is a first radial along the central axis, the second barb is a second radial along the central axis, where the second location is different than the first location would overcome prior art Bojarski. However the first and second barb do not have any further structural limitations other than they are contiguous and the first barb is coupled to the bollard. The barbs can have a given shape and comprise a certain spot that will be able to read on the first/second distance and first/second radial at a first/second location. The barbs can comprise one or more of the barb rows 1685 as seen in figure 16a,b and in the annotated figure below that will be able to read on the claim limitations. Further limitations with respect to the structure of the barb and how it creates the first/second location are needed to overcome the prior art of the record. The rejection is maintained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2004/0153074 to Bojarski.
As to claim 1, Bojarski discloses an apparatus comprising a bone anchor (1680, figure 16a,b) including a proximal head (1620) that defines a central axis and a transverse dimension, the central axis coaxial with an anchor central axis (figure 16a,b); a bollard (1622) having transverse dimension smaller than the transverse dimension of the proximal head (figure 16a,b), and the bollard coupled to the proximal head (figure 2); a first barb (first 1685 distal of bollard, see annotated figure below) coupled to the bollard, the first barb extends outward a first distance measured perpendicularly from the anchor central axis, the first distance greater than half the transverse dimension of the bollard, and the first barb extends outward at a first radial from the anchor central axis (figure 16a,b, see figure 14b,c, 15c, for potential radial positions); a second barb contiguous with the first barb (either another 1685 that is contiguous with the first barb, or the second barb as seen in the annotated figure below), the second barb extends outward a second distance measured perpendicularly from the anchor central axis, the second distance greater than half the transverse dimension of the bollard, and the second barb extends outward at a second radial from the anchor central axis, the second rotational orientation at least 36 angular degrees from the first radial (the barbs would seem to be at least 36 angular degrees based on the view of from figure 14c, 15c), and the first radial at a first location along the anchor central axis, the second radial at a second location along the anchor central axis, and the second location different from the first location (see annotated below). The barbs can comprise the first and second radial at the first and second spaced locations. 

    PNG
    media_image1.png
    337
    638
    media_image1.png
    Greyscale

As to claim 3, Bojarski discloses a distal tip (1681) having a central axis coaxial with the anchor central axis, the distal tip coupled to the first and second barbs on an opposite end from the proximal head (figure 16a,b).  
As to claim 4, Bojarski discloses the distal tip has cross-sectional shape taken along the anchor central axis that is triangular (figure 16b, 19a). 
As to claim 5, Bojarski discloses the distal tip is conical (figure 16b,19a).
As to claim 6, Bojarski discloses the transverse dimension of the distal tip is smaller than the transverse dimension of the proximal head and larger than the transverse dimension of the bollard (figure 16b).
As to claim 9, Bojarski discloses the bollard further comprises a cylindrical section that defines a central axis that is coaxial with the anchor central axis, the diameter of the cylindrical section defines the transverse dimension of the bollard; and a shoulder defined at an intersection of the bollard and the proximal head (figure 16a,b, the center of the annular depression is cylindrical, where a shoulder is defined between the depression and head).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0153074 to Bojarski.
As to claim 2, Bojarski discloses the first distance and the second distance are equal to half the transverse dimension of the proximal head (figure 16a,b, paragraph 114, see annotated figure above). If however, it would not be obvious that the first and second distances of Bojarski are equal to half the distal of the transvers direction of the proximal head, it would have been obvious to do so since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 7, 8, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2004/0153074 to Bojarski in view of U.S. Patent Publication 2008/0009904 to Bourque.
As to claims 7, 8, Bojarski discloses the device above but is silent about the trough with the open top and closed bottom. However, Bojarski does disclose a similar mechanism to the trough (1725, figure 17b,c).
 Bourque teaches a similar device having a trough (trough as seen where 109 is, figure 4,5) with the open top and closed bottom, where the closed bottom of the trough defines radii of curvature that are equal and the radii of curvature defines line parallel to the anchor central axis (paragraph 65, figure 4,5) for the purpose of  helping to position and tension with respect to the anchor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the troughs of Bourque with the device of Bojarski in order to help to position and tension with respect to the anchor.
Allowable Subject Matter
Claims 10-20 are allowed.
Of note: a call was made to the applicant to discuss an examiners amendment to place the application in condition for allowance but allowable subject matter was not agreed upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771